By the court.
It has been long settled that, in actions ex contractu, the defendants are entitled to tax only one travel, term and attorney fee. In actions ex delicto, the defendants may always tax separate travel, and, if they plead separately, they may tax separate term fees. But it has not been usual in such cases to allowjseparate attorney fees, unless the trials or, at least, the judgments are separate. The statute of 1835 extends the rules of courts of chancery, in relation to the joinder of parties, to actions, at law, upon contract. But this court see no good reason to allow separate bills of cost, even when the defendants plead separately, if the trial, as in this case, is joint and upon the general issue. The defendants are entitled to a full term fee, in this court, as of an original entry, the proceedings here being in the nature of a writ of error.
P. C. Tucker, for plaintiff.
C, Linsley, for defendant.